Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 10/15/2020.  These drawings are accepted.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
 Claims 2-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4,6,7,10 of U.S. Patent No. 10818294 in view of Lofton (US Publication No.: 20130157576), further in view of Dubar (US Patent No.: 9470033). 
The patent anticipates the limitations of claims 2-7 except “the laser listening device projects a laser beam onto a rear window of a vehicle liftgate that is reflected creating a reflected beam that is detected by a photo sensor of the laser listening device allowing for the detection of vibrations from a user’s voice that are reverberated by the at least one panel (Fig. 5, label 52 as the light transceiver or laser listening device projects a laser beam as shown in figure onto a rear window, label 17, of a vehicle, label 10. A reflected beam is shown in Fig. 5 and received by the photo diode or sensor of label 52, shown in Fig. 7, label 96. Such reflection allows for label 52 to detect vibrations from a user’s voice, label 12, paragraph 38 that are reverberated by label 17.) It would be obvious to one skilled in the art before the effective filing date of the application to modify the patent with laser transceiver disclosed by Lofton so to ensure reception of the user’s voice and speech.
Lofton discloses a back-window panel of the vehicle in which the laser transceiver will reflect a transmitted laser beam (Fig. 5, label 52,17 and beam in between), but fails to disclose the back-window panel is part of a lift gate to the trunk. 
Dubar discloses a vehicle with access to a trunk via a lift gate (Col. 1, lines 49-56). It would be obvious to one skilled in the art to substitute one well known element of a vehicle with a trunk and back window as disclosed by Lofton with another well-known element of a vehicle with a trunk and lift gate as disclosed by Dubar so to obtain predictable results of access to the trunk of a vehicle.
The patent anticipates the limitations of claims 8-13 except “a laser listening device mounted to head rest on the inside passenger compartment of the vehicle (claim 7 of the patent recites the laser listening device is mounted in a headliner of a vehicle passenger component, wherein the head rest of the inside passenger component of a vehicle is a type of headliner of a vehicle passenger component) and “the laser listening device projects a laser beam onto a rear window of a vehicle liftgate that is reflected creating a reflected beam that is detected by a photo sensor of the laser listening device allowing for the detection of vibrations from a user’s voice that are reverberated by the at least one panel (Fig. 5, label 52 as the light transceiver or laser listening device projects a laser beam as shown in figure onto a rear window, label 17, of a vehicle, label 10. A reflected beam is shown in Fig. 5 and received by the photo diode or sensor of label 52, shown in Fig. 7, label 96. Such reflection allows for label 52 to detect vibrations from a user’s voice, label 12, paragraph 38 that are reverberated by label 17.) It would be obvious to one skilled in the art before the effective filing date of the application to modify the patent with laser transceiver disclosed by Lofton so to ensure reception of the user’s voice and speech.
Lofton discloses a back-window panel of the vehicle in which the laser transceiver will reflect a transmitted laser beam (Fig. 5, label 52,17 and beam in between), but fails to disclose the back-window panel is part of a lift gate to the trunk. 
Dubar discloses a vehicle with access to a trunk via a lift gate (Col. 1, lines 49-56). It would be obvious to one skilled in the art to substitute one well known element of a vehicle with a trunk and back window as disclosed by Lofton with another well-known element of a vehicle with a trunk and lift gate as disclosed by Dubar so to obtain predictable results of access to the trunk of a vehicle.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDA WONG whose telephone number is (571)272-6044. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Flanders can be reached on (571) 272-7516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LINDA WONG/Primary Examiner, Art Unit 2655